



Exhibit 10.24








“Travelzoo Japan K.K.”




and


“Sharry Sun”
___________________________________




SERVICE AGREEMENT


___________________________________



























1.CONTENTS


Clause    Subject    Page No.


1     Interpretation    3
2     Appointment    5





--------------------------------------------------------------------------------





3     Duties    5
4
Remuneration and Expenses    6

5
Other Benefits    7

6
Sick Leave Entitlement    8

7
Annual Leave Entitlement    8

8
Confidentiality    8

9
Restrictions during Employment    9

10
Termination    10

11
Restrictions after Employment    12

12
Notices    14

13
Entire Agreement    14

14
Prior Agreements    14

15
Proper Law and Forum    15

16
Process Agent    15










--------------------------------------------------------------------------------






THIS AGREEMENT is dated March 16th, 2018




BETWEEN:




(1)
Travelzoo Japan K.K., Buneido Building 5th Floor, 17 Iwato-cho, Shinjuku-ku,
Tokyo 162-0832, Japan (the Company) and



(2) Sharry Sun, Minato-Ku, Roppongi 3-3-23, Roppongi Green Terrance Room 301
Tokyo, Japan. Postal code: 106-0032 (the Employee).




RECITAL:
The Company has agreed to employ the Employee and the Employee has agreed to
serve the Company as an employee of the Company on the terms and conditions set
out below.


NOW IT IS AGREED as follows:
1.
INTERPRETATION

1.1
In this Agreement, unless the context otherwise requires, the following
expressions shall bear the following meanings:

"this Agreement"
;
"Appointment"
the employment of the Employee pursuant to this Agreement;
"Company"
Travelzoo
"Business"
the business presently or in the future carried on by the Company, including but
not limited to the publishing of travel and entertainment offers;
"Commencement Date"
on May 14th, 2018 or such other date as the Employee agrees with the Company in
writing;



3



--------------------------------------------------------------------------------





"Confidential Information"
any information of, developed, used or applied or which may be developed, used
or applied by the Company or any Group Company in relation to the Business, or
which the Company or any Group Company has obtained from any third party on
terms that restrict its disclosure or use, other confidential technical
information, any of the trade secrets, clients’ lists, accounts, financial or
trading information or other confidential or personal information which the
Employee may receive or obtain in relation to the business, finances, dealings
or affairs of the Company or any Group Company, including any information
regarding the products, services, research programme, projects or other
technical data, know-how or specifications, whether in human or machine readable
form, and whether stored electronically or otherwise, or the finances,
proposals, contractual arrangements, principals, joint venture partners,
contracting parties, employees or agents of the Company or any Group Company;
"Documents"
documents, disks, memory, notebooks, tapes or any other medium on which
information (whether confidential or otherwise) may from time to time be
referred to, written or recorded;
"Group"
the Company and any company which is an  “Associated Company”༈Kankei Kaisha༉ of
the Company as defined in Item 8 of Article 8 of the Regulation on the
Terminology, Forms, and Preparation Methods of Financial Statements;
"Group Company"
any company within the Group;
"Month"
calendar month;
"Performance Bonus"
;
"Restricted Period"
the period of 12 months from the Termination Date;
"Salary"
the salary payable to the Employee pursuant to Clause 4.1;
"Term"
;



4



--------------------------------------------------------------------------------





"U.S."
“Termination Date”


United States of America;
On May 14th, 2020 or such other date as the Employee agrees with the Company in
writing or the date of termination of the Employee's employment pursuant to
Clause 10; and this employment agreement can be renewed. Whether this Employment
Agreement is renewed or not will be decided on the basis of the volume of your
work at the end of the period of your employment, your work performance, your
work attitude, your ability, business conditions of the Company, progress of
your business and any other things.
"Working Days"
Monday to Friday except where such day falls on a public holiday.

        
1.2
In this Agreement:

1.2.1
References to Clauses and Sub-Clauses are respectively to clauses and
sub-clauses in this Agreement;

1.2.2
reference to any regulation or other statutory provision include reference to
such regulation or provision as may be modified, consolidated or re-enacted from
time to time;

1.2.3
unless the context otherwise requires, words denoting the singular include the
plural and vice versa, words denoting gender include both genders and the neuter
and words denoting a person include a corporation, sole proprietorship, firm,
joint venture or syndicate and, in each case, vice versa; and

1.2.4
the rule known as ejusdem generis shall not apply, so that words and phrases in
general terms following or followed by specific examples shall be construed in
the widest possible sense and shall not be construed as limited or related to
the examples given.

1.3
The headings in this Agreement are for ease of reference only and do not form
part of the Agreement.

2.
APPOINTMENT

2.1
Subject to the terms set out in this Agreement, the Company appoints the
Employee and the Employee accepts their employment as an employee of the Company
described in Clause 3.

Employment shall commence on the Commencement Date, subject to a probation
period of six months. This probationary period does not affect any qualifying
period as set out by law. During this period your performance and suitability
for the position will be assessed. Subject to the results of this assessment at
the conclusion of the


5



--------------------------------------------------------------------------------





probationary period, a decision will be reached as to whether your probation has
been completed successfully. If your performance has been successful during your
probation period, your employment shall continue unless terminated by the
Company pursuant to Clause 10.2 or terminated by the parties hereto pursuant to
Clause 10.1.
2.2
After the first month of employment, your employment may be terminated by the
Company giving to the Employee thirty (30) days’ notice or payment in lieu of
notice.

3.
DUTIES

3.1
The Employee shall during the Term:

serve the Company in their capacity as Global Head of Brand, reporting to the
Global CEO, Holger Bartel or such other person as directed from time to time
with such responsibilities and duties, as the Company may direct.
3.1.1
devote the whole of their working time, attention and abilities during normal
business hours and such additional hours as may reasonably be required to
administer the duties associated with their position; and

3.1.2
use their best endeavours to promote and protect the interests of the Company
and shall at all times keep the Company promptly and fully informed of all
matters relating to or in connection with the performance and exercise of their
duties under the Agreement.

3.2
The Employee shall work in Japan or any other part of the world which the
Company may require for the proper performance and exercise of their duties
under this Agreement.

3.3
The normal business hours of the Company are 9:00 a.m. to 6:00 p.m., with one
hour's break for lunch between 12:30 p.m. and 1:30 p.m., Monday to Friday. These
working hours are adjustable to meet the requirements of both clients and the
Company. However, the Employee shall be required to work such hours as are
reasonably necessary to properly fulfil their duties under this Agreement. No
additional remuneration or compensation will be provided for additional hours
worked. As the Global Head of Brand, you may be required from time to time for
business reasons to perform work outside of your normal working hours. You
acknowledge that your base salary covers all aspects of your employment and has
been established taking into account this need for overtime or additional work
of thirty (30) hours per month and that unless the amount of the actual overtime
allowance of a month exceeds the amount of the overtime allowance for thirty
(30) hours, you shall not have the right to claim any additional compensation or
time off for such overtime or additional work.

4.
REMUNERATION AND EXPENSES

4.1
As remuneration for the services, the Employee shall be entitled to a salary at
the rate of JPY 22,192,000 equivalent to USD 200,000 (1 USD = 110.96 JPY). The
Salary shall accrue from day to day and be payable by equal monthly instalments
in arrears on or before the 31st day of each month, provided that if the
employment terminates



6



--------------------------------------------------------------------------------





on a date before the end of a month, the Salary for that month shall be in
proportion to the number of days for which the Employee was employed that month.
4.2
The Employee hereby authorises the Company to deduct from any remuneration
accrued and due to them under the terms of this Agreement (whether or not
actually paid during the Appointment) or from any pay in lieu of notice:

4.2.1
any overpayment of salary or expenses or payment made to the Employee by mistake
or through any misrepresentation; and

4.2.2
any undisputed debt presently payable by the Employee to the Company or any
Group Company.

4.3
The Company shall repay to the Employee all reasonable travelling, hotel and
other expenses properly incurred by the Employee in connection with the
performance of the duties of the Employee under this Agreement, subject to the
approval of the Company should be required and the Employee having delivered to
the Company vouchers or evidence of payment of such expenses as the Company may
from time to time require.



7



--------------------------------------------------------------------------------







5.
OTHER BENEFITS

5.1
In addition to the Salary, the Employee shall be eligible for a Quarterly
Performance Bonus plan of up to JPY 5,548,000 equivalent to USD 50,000 per
calendar quarter based upon criteria set by the Company:



Criteria
Amount
Global revenue target for the quarter is met per the official global annual
operating budget
If the actual revenues are 100% or more of the global revenue target, the bonus
is JPY 1,387,000 equivalent to USD 12,500
Global operating income target for the quarter is met per the official global
annual operating budget
If the global operating income is 100% or more, the bonus is JPY 1,387,000
equivalent to USD 12,500
Global members target as defined in the Company’s official global annual
operating budget for the quarter is met
If the actual global new members target is met, the bonus is JPY 1,387,000
equivalent to USD 12,500
At discretion of CEO or such other person designated by the Company
Up to JPY 1,387,000 equivalent to USD 12,500
Total maximum performance bonus per quarter
Up to JPY 5,548,000 equivalent to USD 50,000



5.2
The Employee is guaranteed at least 50% of the Performance Bonus to be awarded
during the first four quarters of employment.

5.3
The Performance Bonus will be paid less statutory deductions, if any, within 60
days after the end of each calendar quarter, provided that the Employee shall
not be entitled to the Performance Bonus for a particular calendar quarter or
any part thereof if the Employee's employment is terminated by the Employee
pursuant to Clause 10 on or before the payment date of the Performance Bonus for
such calendar quarter. Any bonus awarded will only be paid to those employees
employed as of the last day of the quarter in order to receive the bonus for
that quarter.

5.4
The Company may amend the terms and conditions, including the criteria, of the
performance bonus from year to year. Participation in or payments under the
scheme for any year will not confer on the Employee any right to participate in
or to receive a payment under the scheme in a subsequent year. Any payment is
subject to the Company being satisfied with the Employee's performance and
conduct up to the date of payment.

5.5
The Employee is also eligible for stock options for 50,000 common shares of
Travelzoo, the Delaware incorporated parent company of Travelzoo Japan K.K.,
which can be vested over 16 quarters, provided that Employee is currently
employed as of the vesting date.





8



--------------------------------------------------------------------------------





5.6
As required by law, health, social and welfare insurance and benefits shall be
provided by the Company, and your contribution as employee shall be deducted
from salary. The Employee shall be covered by the Company’s medical benefits
scheme or medical insurance scheme in accordance with the Company’s prevailing
medical benefits arrangements. The employee shall comply with the reasonable
procedural requirements of the Company or the underwriter of the relevant
insurance policy when submitting claims for the medical benefits or under the
medical insurance.

5.7
The Company shall, in accordance with applicable Japanese laws and regulations,
withhold the national income tax and the local income tax from your salary and
remit it to the applicable authorities or agencies.

6.
SICK LEAVE

6.1
The Employee must inform the Company as soon as possible of their absence from
work by reason of sickness or injury.

7.
ANNUAL LEAVE ENTITLEMENT

7.1
The Employee shall during the Term be entitled to paid annual leave of twenty
(20) days paid annual leave per year of service as a full time employee.
Employee shall also be allowed to take an additional up to ten (10) days of
personal leave.

7.2
If you are unable to take the entire accrued annual paid vacation within the
relevant year of employment, then the unused paid vacation up to a maximum of
twenty days may be carried over to the immediately following year. No unused
paid vacation may be carried over beyond the year immediately following the year
in which the paid vacation accrued.

If possible, the Employee should take annual paid vacation at a time to be
mutually agreed between you and the Company, taking into account the demands of
the Company's business.


8.
CONFIDENTIALITY

8.1
The Employee shall not at any time during or after the Term use, divulge or
communicate to or cause or enable any third party (other than any officer of
employee of the Company whose province it is to know the same) to become aware
of or use, take away, conceal, destroy or retain for their own or some other
person’s advantage or to the detriment of the Company or the Group any of the
Confidential Information.

8.2
The Employee acknowledges that all Documents containing or referring to
Confidential Information at any time in their control or possession are and
shall at all times remain the absolute property of the Company and/or Group
Company and the Employee undertakes, both during the Appointment and after the
Termination Date:

8.2.1
to exercise due care and diligence to avoid any unauthorised publication,
disclosure or use of Confidential Information and any Documents containing or
referring to it;



9



--------------------------------------------------------------------------------





8.2.2
at the direction of the Company, to deliver up any Confidential Information
(including all copies of all Documents whether or not lawfully made or obtained)
or to delete Confidential Information from any re-usable medium; and

8.2.3
to do such things and sign such documents at the expense of the Company as shall
be reasonably necessary to give effect to this Clause and/or to provide evidence
that it has been complied with.

8.3
The restrictions in Clauses 8.1 and 8.2:

8.3.1
will not restrict the Employee from disclosing (but only to the proper
recipient) any Confidential Information which the Employee is required to
disclose by law or any order of the court or any relevant regulatory body,
provided that where practicable the Employee shall have given prior written
notice to the Company of the requirement and of the information to be disclosed
and allow the Company an opportunity to comment on the requirement before making
the disclosure; and

8.3.2
will not apply to Confidential Information which is or which comes into the
public domain otherwise than as a result of an unauthorised disclosure by the
Employee.

8.4
The Employee agrees that the restrictions set out in this Clause 8 are without
prejudice to any other duties of confidentiality owed to the Company and the
Group, whether express or implied and are to survive the termination of the
Appointment.

9.
RESTRICTIONS DURING EMPLOYMENT

9.1
The Employee must, at all times during the Appointment comply with all terms and
conditions of this Agreement.

9.2
The Employee shall not at any time during the Appointment, save with the prior
written notification and written approval of the Company, be directly or
indirectly engaged, concerned or interested in any other company (including any
consultancy or advisory work) which carries on a business of a similar nature to
the Business.

9.3
The Employee shall not during the Appointment (save in a purely social capacity
or with the prior written consent of the Company) make any contact, whether
formal or informal, written or oral, with any of the Company's past, current or
prospective suppliers, customers or clients with whom the Employee has had
business dealings (directly or indirectly) for any purpose (including but not
limited to an intention to set up a competing business or to seek employment)
other than for the legitimate business interests of the Company.

9.4
The Employee shall not during the Appointment either on their own behalf or on
behalf of any person, firm or company:

9.4.1
solicit or endeavour to entice away from the Company an actual employee, or
discourage from being employed by the Company any person who, to the



10



--------------------------------------------------------------------------------





knowledge of the Employee, is an employee or a prospective employee of the
Company; or
9.4.2
employ or procure another person to employ any such person.

9.5
The restrictions set out in this Clause 9 are without prejudice to any other
duties or obligations owed to the Company or any Group Company whether express
or implied.

10.
TERMINATION

10.1
Without prejudice to any other rights or causes of action available, this
Agreement can be terminated by the Company by providing Employee with thirty
(30) days prior notice, or at the discretion of the Company, by making a payment
of one (1) month Salary in lieu of notice. This Agreement can be terminated by
the Employee by providing the Company with two (2) weeks prior notice.

Except where required by law, neither the Employee nor the Company needs to give
or have reasons for terminating the employment or following procedure other than
the provision of prior notice or a payment in lieu of notice as above. Nothing
in any policy or statement issued by the Company or procedure adopted or made by
the Company will limit or affect this right of termination.
10.2
Without prejudice to any other rights or causes of action available to the
Company, this Agreement shall be subject to immediate termination by the Company
by summary notice in writing without compensation if:

10.2.1
(a)    the Employee’s Visa is revoked, suspended, terminated, expires or
otherwise ceases to be valid for any reason whatsoever;

(a)
the Employee shall be guilty of any gross misconduct or wilful neglect of their
duties hereunder;

(c)     the Employee shall commit any material breach or non-observance or,
after having been given warning in writing, any repeated or continued breach
(after receipt of prior notification of the previous breach(es) from the
Company) or non-observance of any of their duties or any of their express or
implied obligations arising from the Appointment or otherwise;
(d)     the Employee shall be guilty of conduct or shall permit or suffer
events, which, in the opinion of the Company, is likely to bring the Company or
any Group Company into disrepute;


(e)
the Employee shall commit any act of fraud or dishonesty (whether or not
connected with the Appointment) or any act which, in the opinion of the Company,
adversely affects their ability properly to carry out their duties;



(f)    the Employee shall become unable to pay their debts for the purposes of,
shall claim the benefit of any Ordinance for the time being in force for the
relief of insolvent debtors or proposed or shall make any arrangement or
composition with their creditors;


11



--------------------------------------------------------------------------------







(g)     the Employee is convicted of a criminal offence (other than an offence
which in the opinion of the Company does not affect their position in the
Company);
(h)     the Employee refuses to carry out any lawful order given to them in the
course of their employment or persistently fails to diligently attend to their
duties under this Agreement; or
(i)
the Employee shall become of mental disorder or unsound mind.



10.3
Upon termination of the Appointment however arising:

10.3.1
if applicable the Employee shall, without prejudice to any claim they may have
arising out of the termination of this employment hereunder, forthwith at the
request of the Company and without further claim for compensation resign from
all offices held by them in any Group Company and from all other appointments or
offices which they hold as nominee or representative of the Company or any Group
Company and, if they fail so to do, the Company is irrevocably authorised by the
Employee to appoint some person in their name and on their behalf to execute
such documents and to do such other things as are reasonably necessary to give
effect to such resignations; and

10.3.2
the Employee (or, if they shall be dead, of unsound mind or bankrupt, their
personal representatives or such other persons as shall be appointed to
administer their estate and affairs) shall deliver up to the Company in
accordance with the directions of the Company, all keys, security passes, credit
cards, the Documents and other property belonging to or relating to the
businesses or affairs of the Company or any Group Company, including all copies
of all Documents containing or referring to Confidential Information which may
be in their possession or under their control (or that of their personal
representatives or such other persons), and shall not retain copies, extracts or
notes of any of the same.

10.4
The Employee shall have no claim against the Company in respect of the
termination of the Appointment by reason of the liquidation of the Company for
the purpose of amalgamation or reconstruction or as part of any arrangements for
the amalgamation or demerger of the undertaking of the Company or any Group
Company not involving liquidation, provided that the Employee shall have been
offered employment with the amalgamated or reconstructed or de-merged company or
companies on terms no less favourable to them than under this Agreement.

10.5
The Company, if it has reason to suspect that any one or more of the events set
out in Clause 10.2 has or may have occurred, may, subject to any applicable law
of Japan, suspend the Employee pending the making and completion of such
investigation(s) as the Company thinks fit. Subject to any applicable law of
Japan, while the suspension continues, the Company shall pay the Salary to the
Employee and provide to them the other benefits set out in this Agreement.
During the period of suspension the Company and relevant Group Companies shall
not be obliged to



12



--------------------------------------------------------------------------------





provide work to the Employee and may require the Employee to comply with such
conditions as the Company may reasonably specify in relation to attending at or
remaining away from the places of business of the Company and/or the Group
Companies. The Company may later terminate the Appointment, pursuant to the
terms of this Agreement, on the grounds of the same or any other event.
10.6
Once notice to terminate the Employee's employment has been given by the Company
or the Employee in accordance with Clause 10.1, or in the event that the
Employee purports to terminate in breach of those obligations, the Company:

10.6.1
shall be under no obligation to vest in or assign to the Employee any powers or
to provide any work for the Employee and the Employee shall have no right to
perform any services for the Company or any Group Company;

10.6.2
may prohibit contact and/or dealings between the Employee and clients and/or
suppliers and/or personnel of or investors in the Company or any Group Company;
and

10.6.3
may exclude the Employee from any premises of the Company or any Group Company
provided always that Salary and all other contractual benefits under this
Agreement shall not cease to be payable or provided by reason only of the
Company exercising its rights pursuant to Clause 10.6.

This Clause 10.6 shall not affect the general right of the Company to suspend in
accordance with Clause 10.5 nor affect the rights and obligations of the parties
hereto prior to the service of notice.


11.
RESTRICTIONS AFTER EMPLOYMENT

11.1
The Employee shall not, save with the prior written consent of the Company,
during the Restricted Period, carry on or be concerned or engaged or interested
directly or indirectly (whether as principal, shareholder, partner, employee,
officer, agent or otherwise) in a business which competes with the Company at
any time during the period of 12 months prior to the Termination Date, in which
the Employee shall have been actively engaged or involved, in any country in
which the Company has traded during the period of 12 months prior to the
Termination Date.

11.2
The Employee shall not during the Restricted Period either on their own behalf
or on behalf of any person, firm or company in relation to the business
activities of the Company in which the Employee has been engaged or involved,
directly or indirectly:

11.2.1
solicit, approach or offer goods or services to or entice away from the Company
any person, firm or company who at the Termination Date (or at any time during
12 months prior to the Termination Date) was a client or customer of the Company
and in each case with whom the Employee (or any other employee on their behalf
or under their direct instruction) has been actively engaged or involved by
virtue of their duties hereunder; or

11.2.2
deal with or accept custom from any person, firm or company who at the
Termination Date (or at any time during 12 months prior to the Termination Date)
was a client or customer of the Company and in each case with whom



13



--------------------------------------------------------------------------------





the Employee (or any other employee on their behalf or under their direct
instruction) has been actively engaged or involved by virtue of their duties
hereunder; or
11.2.3
solicit or approach or offer goods or services to or entice away from the
Company any person, firm or company who at the Termination Date (or at any time
during 12 months prior to the Termination Date) was a supplier, agent or
distributor of the Company and in each case with whom the Employee (or any other
employee on their behalf or under their direct instruction) has been actively
engaged or involved by virtue of their duties hereunder; or

11.2.4
deal with or interfere with any person, firm or company who at the Termination
Date (or at any time during 12 months prior to the Termination Date) was a
supplier, agent or distributor of the Company and in each case with whom the
Employee (or any other employee on their behalf or under their direct
instruction) has been actively engaged or involved by virtue of their duties
hereunder;

PROVIDED THAT nothing contained in these Sub-Clauses 11.2.1 to 11.2.4 shall
prohibit the Employee from carrying out any activities which are not in
competition with any part of the business of the Company with which the Employee
was involved in 12 months prior to the Termination Date.


11.3
The Employee shall not during the Restricted Period either on their own behalf
or on behalf of any person, firm or company in relation to the business
activities of the Company in which the Employee has been engaged or involved,
directly or indirectly, approach, solicit, endeavour to entice away, employ,
offer employment to or procure the employment of any person who is or was a key
employee belonging to the management grade or in a senior capacity with whom the
Employee has had dealings within a period of 12 months prior to the Termination
Date) whether or not such person would commit any breach of their contract of
employment by reason of so leaving the service of the Company or otherwise.

11.4
The Employee shall not, at any time after the Termination Date, either on their
own behalf or on behalf of any other person, firm or company directly or
indirectly:

11.4.1
interfere or seek to interfere with the continuance, or any of the terms, of the
supply of goods or services to the Company; or

11.4.2
represent themself as being in any way connected with or interested in the
business of the Company (other than as a consultant or a member if such be the
case) or use any name which is identical or similar to or likely to be confused
with the name of the Company or any product or service produced or provided by
the Company or which might suggest a connection with the Company.

11.5
The Employee (who acknowledges that, in the course of the Appointment, they are
likely to have dealings with the clients, customers, suppliers and other
contacts of the Company) agrees that each of the restrictions in Sub-Clauses
11.1, 11.2.1, 11.2.2, 11.2.3, 11.2.4, 11.3, 11.4.1 and 11.4.2 is separate and
distinct, is to be construed separately from the other restrictions, and is
reasonable as regards its duration,



14



--------------------------------------------------------------------------------





extent and application for the protection of the legitimate business interests
of the Company. However, in the event that any such restriction shall be found
to be void or unenforceable but would be valid or enforceable if some part or
parts of it were deleted, the Employee agrees that such restriction shall apply
with such deletions as may be necessary to make it valid and effective.


15



--------------------------------------------------------------------------------







12.
NOTICES

Notices by either party hereto:


12.1
must be in writing addressed:

12.1.1
to the Company at its principal business office for the time being; and

12.1.2
to the Employee at their place of work or at the address set out in this
Agreement or such other address as the Employee may from time to time have
notified to the Company for the purpose of this Clause; and

12.2
will be effectively served:

12.2.1
on the day of receipt, where any hand-delivered letter or a facsimile
transmission is received on a Working Day before or during normal working hours;

12.2.2
on the following Working Day, where any hand-delivered letter or facsimile
transmission is received either on a Working Day after normal working hours or
on any other day;

12.2.3
on the second Working Day following the day of posting from within of any letter
sent by first class prepaid mail; or

12.2.4
on the fifth Working Day following the day of posting to an overseas address of
any prepaid airmail letter.

13.
ENTIRE AGREEMENT

13.1
This Agreement embodies all the terms and provisions of and relating to the
employment of the Employee by the Company.

13.2
The terms of this Agreement may only be varied in writing by the parties hereto
or their duly authorised agents.

13.3
Matters not provided for herein shall be governed by the Work Rules (if any) and
employment policies of the Company.



14.
PRIOR AGREEMENTS

This Agreement is in substitution for and shall supersede all former and
existing agreements or arrangements made orally or in writing for the employment
of the Employee by the Company or any Group Company, which shall be deemed to
have been cancelled with effect from the date of this Agreement, and no party
hereto shall have any claim in respect of any such superseded agreements or
arrangements.


15.
PROPER LAW AND FORUM

This Agreement shall in all respects be interpreted and construed in accordance
with and governed by law of Japan in which your employment is based. Any dispute
with regard to


16



--------------------------------------------------------------------------------





this Employment Agreement shall be under the jurisdiction of the Tokyo District
Court in the first instance.


16.
PROCESS AGENT

The Company irrevocably appoints to act as its agent to receive and acknowledge
on its behalf any writ, summon, order, judgment or other notice of legal process
in Japan. If such agent (or its successor) no longer serves as agent of the
Company for this purpose, the Company shall promptly appoint a successor agent
and notify the Employee. The Company agrees that any legal process shall be
sufficiently served on it if delivered to its agent at the address mentioned
herein or such other address as may have been notified by the agent to the
Employee.


IN WITNESS whereof the parties hereto entered into this Agreement the day and
year first written above.




SIGNED for and on behalf of        )
Travelzoo Japan K.K.
)

By
)

)















SIGNED, SEALED AND DELIVERED    )
By Sharry Sun                )




17

